DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2021 has been entered.

	Response to Arguments

	On Pg. 8 to Pg. 13 of Applicant’s Remarks, with regard to claim 1, Applicant argues the newly amended claims.
	Applicant’s arguments have been considered, but are moot based on the new ground of rejection necessitated by Applicant’s amendments. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim(s) 1-2, 4, 7, 8, 11, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sidle et al. (US 2019/0163178), hereafter referred to as “Sidle”, in view of Ellerbrock et al. (US 2014/0281130), hereafter referred to as “Ellerbrock”, in further view of Ray et al. (US 2014/0365702), hereafter referred to as “Ray”.

Regarding claim 1, Sidle teaches:
A sensor data acquisition system for an aircraft (Fig. 8; [0018]; [0019]);
a plurality of sensors co-located onboard the aircraft and adapted to measure one or more aircraft-related parameters (Fig. 8; [0018], “...Typical vehicles may include but are in no way limited to...airplanes...;” [0019], “...Examples of the various sensors and systems may include, but are in no way limited to...navigation sensors and systems (e.g., GPS, etc.)...In some embodiments, the sensors and systems may be disposed in one or more portions of a vehicle 100 (e.g., the frame 104, a body panel, a compartment, etc.)”);
a sensor interface (e.g. sensor distribution hub; Fig. 8) co-located with each of the plurality of sensors (Fig. 8), wherein the sensor interface having a plurality of nodes (e.g. connection of the links to sensor distribution hub; Fig. 8; [0110]) to transmit data simultaneously from the plurality of remote sensors (Fig. 8; [0019]); 
a plurality of subsystems (e.g. Vision/Sensor Processor(s) 860; Safety MC 880; Fig. 8) locally distally from the sensor interface (e.g. Sensor Distribution Hub 820; Fig. 8), wherein each of the plurality of subsystem is adapted to receive data (Fig. 8; [0110], “The links 822, 824, 826, 842, 862, 864, 866, 882, 884, and 886, may be any type of communications links (that can be wired or wireless) and/or communications busses (managed by one or more bus managers (not shown)), including one or more of CANbus, OBD-II, ARCINC 429, Byteflight, CAN (Controller Area Network), D2B (Domestic Digital Bus), FlexRay, DC-BUS, IDB-1394, IEBus, I2C, ISO 9141-1/-2, J1708, J1587, J1850, J1939, ISO 11783, Keyword Protocol 2000, LIN (Local Interconnect Network), MOST (Media Oriented Systems Transport), ;
a plurality of direct communication pathways configured to provide unshared communication paths (e.g. links 822, 824, 826, 842, 862, 864, 866, 882, 884, and 886; Fig. 8; [0110]) that extend between each of the respective plurality of subsystems (e.g. Vision/Sensor Processor(s) 860; Safety MC 880; Fig. 8) and the sensor interface (e.g. Sensor Distribution Hub 820; Fig. 8; [0110], “The links 822, 824, 826, 842, 862, 864, 866, 882, 884, and 886, may be any type of communications links (that can be wired or wireless) and/or communications busses (managed by one or more bus managers (not shown)), including one or more of CANbus, OBD-II, ARCINC 429, Byteflight, CAN (Controller Area Network), D2B (Domestic Digital Bus), FlexRay, DC-BUS, IDB-1394, IEBus, I2C, ISO 9141-1/-2, J1708, J1587, J1850, J1939, ISO 11783, Keyword Protocol 2000, LIN (Local Interconnect Network), MOST (Media Oriented Systems Transport), Multifunction Vehicle Bus, SMARTwireX, SPI, VAN (Vehicle Area Network), and the like or in general any communications protocol and/or standard(s)”).
Sidle also doesn’t disclose, but Ellerbrock teaches:
wherein the sensor interface comprises a communication bus (e.g. remote device includes a device interface for interfacing peripherals with the bus controller; [0026]; [0028]) having a plurality of nodes (e.g. the one or more other remote devices; [0027]) to transmit data simultaneously from the plurality of remote sensors ([0026]; [0065]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the autonomous vehicle safety system as taught by Sidle with the inclusion of the communication bus as taught by Ellerbrock because to ensure speedy transfer of data.
Sidle in view of Ellerbrock also doesn’t teach, but Ray teaches:
receive data from the plurality of sensors independently, simultaneously and in real time via the remote sensor interface in the time slot (e.g. Time division multiplexing; [0004]);
wherein an arrival time of data transferred is guaranteed via the time slot ensuring that the data are fresh ([0004], “...A timing signal, such as a clock signal or a clock pulse, may be used to synchronize multiple sensor interface devices and to enable each sensor interface device to detect one or more time slots”).


Regarding claim 2, Sidle-Ellerbrock-Ray discloses the system of claim 1. Sidle also doesn’t disclose, but Ellerbrock teaches:
wherein each of the plurality of nodes of the sensor interface comprises a plurality of serial peripheral interface buses communicatively coupling with every subsystem of the plurality of subsystems, respectively, for independently communicating with each of the plurality of subsystems (e.g. remote device includes a device interface for interfacing peripherals with the bus controller and device interface may include serial ports that may connect the device interface to respective data channels and one or more data registers; [0028]; [0032]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the autonomous vehicle safety system as taught by Sidle with the inclusion of the communication bus as taught by Ellerbrock because to ensure speedy transfer of data.

Regarding claim 4, Sidle-Ellerbrock-Ray discloses the system of claim 1. Sidle also doesn’t disclose, but Ellerbrock teaches: wherein the first plurality of sensors includes sensors selected from the group comprising: a light sensor, a position sensor, a velocity sensor, an acceleration sensor, a temperature sensor, a humidity sensor, a pressure sensor, and a fluid-level sensor ([0019]; [0020]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the autonomous vehicle safety system as taught by Sidle with the inclusion of the communication bus as taught by Ellerbrock because to ensure speedy transfer of data.

Regarding claim 7, Sidle-Ellerbrock-Ray discloses the system of claim 1, Sidle in view of Ellerbrock also doesn’t teach, but Ray teaches:
wherein an arrival time of data transferred to any of the plurality of subsystems is solely the time needed for data transfer from the at least one sensor ensuring that the data are fresh and eliminating timing uncertainty of the data ([0004], “...A timing signal, such as a clock signal or a clock pulse, may be used to synchronize multiple sensor interface devices and to enable each sensor interface device to detect one or more time slots”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the autonomous vehicle safety system and the communication bus as taught by Sidle and Ellerbrock with the inclusion of the sensor network that use time division multiplexing to communicate sensor data over a communication bus as taught by Ray because each sensor or sensor interface device is assigned the one or more time slots, multiple sensor or multiple interface devices do not need to compete or wait to access the communication medium.

Regarding claim 8, Sidle teaches:
A sensor data acquisition method for an aircraft (Fig. 8; [0018]; [0019]), comprising:
providing a sensor interface (e.g. sensor distribution hub; Fig. 8) co-located with a plurality of sensors (Fig. 8; [0019]) onboard the aircraft (Fig. 8; [0018]; [0019]), wherein the sensor interface to accommodate a plurality of nodes (e.g. connection of the links to sensor distribution hub; Fig. 8; [0110]);
receiving data from each of the plurality of sensors (Fig. 8), wherein each of the plurality of sensors is wired independently to a respective one of the plurality of nodes (e.g. connection of the links to sensor distribution hub; Fig. 8; [0110]);
simultaneously transmitting the data from the sensor interface (e.g. Sensor Distribution Hub 820; Fig. 8) to a plurality of subsystems (e.g. Vision/Sensor Processor(s) 860; Safety MC 880; Fig. 8) via a plurality of independent communication pathways, respectively (e.g. links 822, 824, 826, 842, 862, 864, 866, 882, 884, and 886; Fig. 8; [0110]); wherein each of the plurality of subsystems e.g. Vision/Sensor Processor(s) 860; Safety MC 880; Fig. 8) are configured for accessing the correlated sensor data from the sensor interface (e.g. Sensor Distribution Hub 820; Fig. 8; [0110], “The links 822, 824, 826, 842, 862, 864, 866, 882, 884, and 886, may be any type of communications links (that can be wired or wireless) and/or communications busses (managed by one or more bus managers (not shown)), including one or more of CANbus, OBD-II, ARCINC 429, Byteflight, CAN (Controller Area Network), D2B (Domestic Digital Bus), FlexRay, DC-BUS, IDB-1394, IEBus, I2C, ISO 9141-1/-2, J1708, J1587, J1850, J1939, ISO 11783, Keyword Protocol 2000, LIN (Local Interconnect Network), MOST (Media Oriented Systems Transport), Multifunction Vehicle Bus, SMARTwireX, SPI, VAN (Vehicle Area Network), and the like or in general any communications protocol and/or standard(s)”).
Sidle also doesn’t disclose, but Ellerbrock teaches:
wherein the remote sensor interface comprises a communication bus adapted to accommodate a plurality of nodes (e.g. a device interface for interfacing peripherals with the bus controller; [0026]; [0028]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the autonomous vehicle safety system as taught by Sidle with the inclusion of the communication bus as taught by Ellerbrock because to ensure speedy transfer of data.
Sidle in view of Ellerbrock also doesn’t disclose, but Ray teaches:
periodically accessing the correlated sensor data from the remote sensor interface within an appropriate time slot ([0004]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the autonomous vehicle safety system and the communication bus as taught by Sidle and Ellerbrock with the inclusion of the sensor network that use time division multiplexing to communicate sensor data over a communication bus as taught by Ray because each sensor or sensor interface device is assigned the one or more time slots, multiple sensor or multiple interface devices do not need to compete or wait to access the communication medium.

Regarding claim 11, Sidle-Ellerbrock-Ray discloses the system of claim 1. Sidle also doesn’t disclose, but Ellerbrock teaches:
sensing one or more parameters selected from the group comprising light intensity, position, velocity, acceleration, humidity, temperature, pressure, and fluid level ([0019]; [0020]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the autonomous vehicle safety system as taught by Sidle with the inclusion of the communication bus as taught by Ellerbrock because to ensure speedy transfer of data.

Regarding claim 22, Sidle-Ellerbrock-Ray discloses the method of claim 1, however Sidle teaches:
wherein the plurality of direct communication pathways (e.g. links 822, 824, 826, 842, 862, 864, 866, 882, 884, and 886; Fig. 8; [0110]) comprise a plurality of communication wires (Fig. 8; [0110]) that independently connect the sensor interface (e.g. Sensor Distribution Hub 820; Fig. 8) with every one of the plurality of subsystems, respectively (e.g. Vision/Sensor Processor(s) 860; Safety MC 880; Fig. 8; [0110], “The links 822, 824, 826, 842, 862, 864, 866, 882, 884, and 886, may be any type of communications links (that can be wired or wireless) and/or communications busses (managed by one or more bus managers (not shown)), including one or more of CANbus, OBD-II, ARCINC 429, Byteflight, CAN (Controller Area Network), D2B (Domestic Digital Bus), FlexRay, DC-BUS, IDB-1394, IEBus, I2C, ISO 9141-1/-2, J1708, J1587, J1850, J1939, ISO 11783, Keyword Protocol 2000, LIN (Local Interconnect Network), MOST (Media Oriented Systems Transport), Multifunction Vehicle Bus, SMARTwireX, SPI, VAN (Vehicle Area Network), and the like or in general any communications protocol and/or standard(s)”).

Regarding claim 23, Sidle-Ellerbrock-Ray discloses the method of claim 8, Sidle in view of Ellerbrock also doesn’t disclose, but Ray teaches:
	correlating rapidly changing sensor data between redundant sensors via the sensor interface prior to transmitting the data to the plurality of subsystems to avoid latency of the data (e.g. sensor interface devices and shared bus and timing signal; Fig. 1; [0004]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the autonomous vehicle safety system and the communication bus as taught 

Regarding claim 24, Sidle-Ellerbrock-Ray discloses the method of claim 8, however Sidle teaches:
wherein the plurality of direct communication pathways (e.g. links 822, 824, 826, 842, 862, 864, 866, 882, 884, and 886; Fig. 8; [0110]) comprise a plurality of communication wires (Fig. 8; [0110]) that independently connect the sensor interface (e.g. Sensor Distribution Hub 820; Fig. 8) with every one of the plurality of subsystems, respectively (e.g. Vision/Sensor Processor(s) 860; Safety MC 880; Fig. 8; [0110], “The links 822, 824, 826, 842, 862, 864, 866, 882, 884, and 886, may be any type of communications links (that can be wired or wireless) and/or communications busses (managed by one or more bus managers (not shown)), including one or more of CANbus, OBD-II, ARCINC 429, Byteflight, CAN (Controller Area Network), D2B (Domestic Digital Bus), FlexRay, DC-BUS, IDB-1394, IEBus, I2C, ISO 9141-1/-2, J1708, J1587, J1850, J1939, ISO 11783, Keyword Protocol 2000, LIN (Local Interconnect Network), MOST (Media Oriented Systems Transport), Multifunction Vehicle Bus, SMARTwireX, SPI, VAN (Vehicle Area Network), and the like or in general any communications protocol and/or standard(s)”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sidle et al. (US 2019/0163178) in view of Ellerbrock et al. (US 2014/0281130) in view of Ray et al. (US 2014/0365702), as applied to claim(s) 1-2, 4, 7, 8, 11, and 22-24, in view of Chen et al. (US 2014/0297155), hereafter referred to as “Chen” in further view of Beaufrere (US 2010/0025544), hereafter referred to as “Beaufrere”.

Regarding claim 3, Sidle-Ellerbrock-Ray discloses the system of claim 1. Sidle in view of Ellerbrock and in further view of Ray also doesn’t teach: wherein the plurality of subsystems are selected from the group comprising a lightning subsystem, a pitch-control subsystem, a roll-control subsystem, a yaw-control subsystem, a FADEC subsystem, and a navigational subsystem. In an analogous art, Chen teaches:
wherein the plurality of subsystems are selected from the group comprising a lightning subsystem, a FADEC subsystem, and a navigational subsystem ([0018], “The control system 102 may be part of a Full Authority Digital Engine Control (FADEC) used to manage operation of the gas turbine engine 10 by modulating fuel flow thereto, thereby controlling the engine 10 through acceleration, deceleration, and steady state operation...;” [0019], “...The aircraft loads 108 may be attributed to machines and devices, such as aircraft navigational equipment...lighting and multimedia equipment...aircraft or engine controls...”). 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the autonomous vehicle safety system and the communication bus and the sensor network that use time division multiplexing to communicate sensor data over a communication bus as taught by Sidle, Ellerbrock, and Ray with the inclusion of Full Authority Digital Engine Control (FADEC), aircraft navigational equipment, and lighting equipment as taught by Chen because these are implemented in aircraft systems in order to establish aircraft controls.
Sidle in view of Ellerbrock, Ray, and in further view of Chen also doesn’t teach: a pitch-control subsystem, a roll-control subsystem, a yaw-control subsystem. In an analogous art, Beaufrere teaches:
 a pitch-control subsystem, a roll-control subsystem, a yaw-control subsystem ([0010], “...pitch and roll are the most important axes for attitude control, pitch gain, roll gain, and yaw gain, or any desired combination thereof, may be rescaled and used to modulate engine thrust...Engine thrust may be used to control the vehicle characteristic modes in pitch, roll and yaw...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the autonomous vehicle safety system and the communication bus and the sensor network that use time division multiplexing to communicate sensor data over a communication bus and Full Authority Digital Engine Control (FADEC), aircraft navigational equipment, and lighting equipment as taught by Sidle, Ellerbrock, Ray and Chen with the inclusion of controlling the vehicle .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sidle et al. (US 2019/0163178) in view of Ellerbrock et al. (US 2014/0281130) in view of Ray et al. (US 2014/0365702), as applied to claim(s) 1-2, 4, 7, 8, 11, and 22-24, in view of Chen et al. (US 2014/0297155), hereafter referred to as “Chen”.

Regarding claim 12, Sidle-Ellerbrock-Ray discloses the system of claim 1. Sidle in view of Ellerbrock, and in further view of Ray also doesn’t teach:
transmitting sensor data comprises transmitting sensor data via the sensor interface to one or more of a lighting subsystem, a pitch-control subsystem, a roll-control subsystem, a yaw-control subsystem, a FADEC subsystem, and a navigation subsystem. In an analogous art, Chen teaches: 
transmitting sensor data comprises transmitting sensor data via the sensor interface to one or more of a lighting subsystem, a pitch-control subsystem, a roll-control subsystem, a yaw-control subsystem, a FADEC subsystem, and a navigation subsystem ([0018], “The control system 102 may be part of a Full Authority Digital Engine Control (FADEC) used to manage operation of the gas turbine engine 10 by modulating fuel flow thereto, thereby controlling the engine 10 through acceleration, deceleration, and steady state operation...;” [0019], “...The aircraft loads 108 may be attributed to machines and devices, such as aircraft navigational equipment...lighting and multimedia equipment...aircraft or engine controls...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the autonomous vehicle safety system and the communication bus and the sensor network that use time division multiplexing to communicate sensor data over a communication bus as taught by Sidle, Ellerbrock, and Ray with the inclusion of Full Authority Digital Engine Control (FADEC), aircraft navigational equipment, and lighting equipment as taught by Chen because these are implemented in aircraft systems in order to establish aircraft controls.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sidle et al. (US 2019/0163178) in view of Ellerbrock et al. (US 2014/0281130) in view of Ray et al. (US 2014/0365702), as applied to claim(s) 1-2, 4, 7, 8, 11, and 22-24, in view of Wang (US 2017/0208420), hereafter referred to as “Wang”.

Regarding claim 14, Sidle-Ellerbrock-Ray discloses the method of claim 8. Sidle in view of Ellerbrock in view of Ray also doesn’t teach:
providing data from the plurality of sensors to a plurality of channels of embedded control for maintaining independence and reducing latency. In an analogous art, Wang teaches:
providing data from the plurality of sensors to a plurality of channels of embedded control for maintaining independence and reducing latency ([0014], “...Traditional programming technologies rely on operating systems to provide abstraction for processing, I/O, networking, and user interaction hardware. When applying such a model to programming networked embedded systems, such as a sensor network, the application programmers need to explicitly deal with...sensor reading, unreliable communication channels, conflicts, latency...;” [0039], “...whereby any aspect(s), feature(s), function(s), result(s), component(s), approach(es), or step(s) of the teachings related to any described embodiment of the present invention may be...optimized by those skilled in the art, using their average skills and known techniques, to achieve the desired implementation that addresses the needs of the particular application”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the autonomous vehicle safety system and the communication bus and the sensor network that use time division multiplexing to communicate sensor data over a communication bus as taught by Sidle, Ellerbrock, and Ray with the inclusion of programming networked embedded systems to deal with sensor reading, unreliable communication channels and latency as taught by Wang because the data is being sent where it needs to be within the network constraints.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ellerbrock et al. (US 2014/0281130), in view of Ray et al. (US 2014/0365702), in further view of Sidle et al. (US 2019/0163178).

Regarding claim 15, Ellerbrock discloses:
A remote sensor data acquisition system onboard an aircraft ([0026]; [0027]; [0028]), comprising:
a first plurality of sensors co-located in a first location (e.g. each remote device coupled to one or more sensors; [0026]) for measuring a plurality of parameters, respectively (e.g. strain, acceleration, pressure, throttle position, the oil pressure, water temperature, transmission fluid pressure, etc.; [0019]; [0020]);
a first remote sensor interface (e.g. remote device includes a device interface for interfacing peripherals with the bus controller; [0026]; [0028]) co-located in the first location with the first plurality of sensors (e.g. each remote device coupled to one or more sensors; [0026]), the first remote sensor interface being adapted to transmit sensor data from each of the first plurality of sensors independently (e.g. each of the remote devices may include subsystems and one or more data registers; [0019]; [0032]);
a second plurality of sensors co-located in a second location (e.g. each remote device coupled to one or more sensors; [0026]), distal from the first location, for measuring a plurality of parameters, respectively (e.g. strain, acceleration, pressure, throttle position, the oil pressure, water temperature, transmission fluid pressure, etc.; [0019]; [0020]); and
a second remote sensor interface (e.g. remote device includes a device interface for interfacing peripherals with the bus controller; [0026]; [0028]) co-located in the second location with the second plurality of sensors (e.g. each remote device coupled to one or more sensors; [0026]), the second remote sensor interface being adapted to transmit data from each of the second plurality of sensors independently to the plurality of subsystems (e.g. each of the remote devices may include subsystems and one or more data registers; [0019]; [0032]).
transmit data in a first time slot; transmit data in a second time slot different from the first time slot; a plurality of subsystems each located distally from the first location and the second location, wherein each of the plurality of subsystems are adapted to receive data from the first remote sensor interface simultaneously in the first time slot, and each of the plurality of subsystems are adapted to receive data from the second remote sensor interface simultaneously in the second time slot, and wherein each of the plurality of subsystems are configured such that access to any sensor by any other of the plurality of subsystems may not be denied. In an analogous art, Ray teaches:
transmit data in a first time slot ([0004], “...The sensor network may include multiple sensors that are each coupled to a corresponding sensor interface device (e.g., a sensor node). Time division multiplexing may be used to enable multiple sensor interface devices to share the communication medium (e.g., a shared bus). Each sensor interface device may be assigned one or more time slots, such as one or more time slots of a plurality of time slots included in a frame. For example, a particular sensor interface device may be assigned one or more time slots during which the particular sensor device may communicate an analog signal (e.g., a pulse width modulated signal that represents sensor data) via the communication medium. The one more time slots may repeat regularly (e.g., during each frame of a plurality of consecutive frames). A timing signal, such as a clock signal or a clock pulse, may be used to synchronize multiple sensor interface devices and to enable each sensor interface device to detect one or more time slots”); 
transmit data in a second time slot different from the first time slot ([0004], “...The sensor network may include multiple sensors that are each coupled to a corresponding sensor interface device (e.g., a sensor node). Time division multiplexing may be used to enable multiple sensor interface devices to share the communication medium (e.g., a shared bus). Each sensor interface device may be assigned one or more time slots, such as one or more time slots of a plurality of time slots included in a frame. For example, a particular sensor interface device may be assigned one or more time slots during which the particular sensor device may communicate an analog signal (e.g., a pulse width modulated signal that represents sensor data) via the communication medium. The one more time slots may repeat regularly (e.g., during each frame of a plurality of consecutive frames). A timing signal, such as a clock signal or a 
a plurality of subsystems (e.g. sensor interface devices and shared bus; Fig. 1) each located distally from the first location (e.g. sensor interface device 114A; Fig. 1) and the second location (e.g. sensor interface devices 114B; Fig. 1);
wherein sensor data is received directly from the first remote interface simultaneously in the first time slot such that access to sensor data may not be delayed ([0004]).
wherein sensor data is received directly from the second remote interface simultaneously in the first time slot such that access to sensor data may not be delayed ([0004]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the aircraft sensor system as taught by Ellerbrock with the inclusion of the sensor network that use time division multiplexing to communicate sensor data over a communication bus as taught by Ray because each sensor or sensor interface device is assigned the one or more time slots, multiple sensor or multiple interface devices do not need to compete or wait to access the communication medium.
Ellerbrock in view of Ray also doesn’t teach: a first plurality of unshared communication pathways wired directly between the first remote sensor interface and the plurality of subsystems, wherein sensor data is received directly from the first remote interface simultaneously in the first time slot such that access to sensor data may not be delayed; and a second plurality of unshared communication pathways between the second remote sensor interface and the plurality of subsystems, wherein sensor data is received from the second remote sensor interface simultaneously in the second time slot such that access to sensor data may not be delayed. In an analogous art, Sidle teaches:
a first plurality of unshared communication pathways (e.g. links 822, 824, 826, 842, 862, 864, 866, 882, 884, and 886; Fig. 8; [0110]) wired directly between the first remote sensor interface (e.g. Sensor Distribution Hub 820; Fig. 8, As a note, Ellerbrock teaches each remote device coupled to one or more sensors. See Above) and the plurality of subsystems (e.g. Vision/Sensor Processor(s) 860; Safety MC 880; Fig. 8; [0110], “The links 822, 824, 826, 842, 862, 864, 866, 882, 884, and 886, may 
a second plurality of unshared communication pathways (e.g. links 822, 824, 826, 842, 862, 864, 866, 882, 884, and 886; Fig. 8; [0110]) between the second remote sensor interface (e.g. Sensor Distribution Hub 820; Fig. 8, As a note, Ellerbrock teaches each remote device coupled to one or more sensors. See Above) and the plurality of subsystems (e.g. Vision/Sensor Processor(s) 860; Safety MC 880; Fig. 8; [0110], “The links 822, 824, 826, 842, 862, 864, 866, 882, 884, and 886, may be any type of communications links (that can be wired or wireless) and/or communications busses (managed by one or more bus managers (not shown)), including one or more of CANbus, OBD-II, ARCINC 429, Byteflight, CAN (Controller Area Network), D2B (Domestic Digital Bus), FlexRay, DC-BUS, IDB-1394, IEBus, I2C, ISO 9141-1/-2, J1708, J1587, J1850, J1939, ISO 11783, Keyword Protocol 2000, LIN (Local Interconnect Network), MOST (Media Oriented Systems Transport), Multifunction Vehicle Bus, SMARTwireX, SPI, VAN (Vehicle Area Network), and the like or in general any communications protocol and/or standard(s)”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the aircraft sensor system and the sensor network that use time division multiplexing to communicate sensor data over a communication bus as taught by Ellerbrock and Ray with the inclusion of the sensor distribution hub connected to subsystems via unshared communication paths as taught by Sidle because it allows for sensor data in accordance with any communications protocols and/or standards to be received independently by the subsystems.

Claim(s) 16-17, and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ellerbrock et al. (US 2014/0281130) in view of Ray et al. (US 2014/0365702) and Sidle et al. (US 2019/0163178), as applied to claim 15, in view of Knotts et al. (US 2009/0222148), hereafter referred to as “Knotts”.

Regarding claim 16, Ellerbrock-Ray-Sidle discloses the remote sensor data acquisition system of claim 15. Ellerbrock in view of Ray and in further view of Sidle also doesn’t teach: wherein the first remote sensor interface is located within a first enclosure, the first enclosure having a source of electrical power for powering the first remote sensor interface and signal processing circuitry for processing signals from the first plurality of sensors. In an analogous art, Knotts teaches:
wherein the first remote sensor interface is located within a first enclosure, the first enclosure having a source of electrical power for powering the first remote sensor interface and signal processing circuitry for processing signals from the first plurality of sensors ([0096], “Referring to FIG. 9, a detailed schematic of the power bus provided by the power supply depicted in FIG. 3 is shown. The power bus provides +5 V, +/-12V and ground as needed in the circuit depicted in FIG. 8...;” [0104], “...the FBW interface circuit 212, which may be thought of as a ‘stick interface circuit,’ may be disposed the OLCP ‘box’ enclosure 250. Each interface circuit 212 (e.g., pitch stick, roll stick, rudder, brake, etc.) may be disposed on one or more of the circuit cards...”).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the aircraft sensor system and the sensor network that use time division multiplexing to communicate sensor data over a communication bus, and the sensor distribution hub connected to subsystems via unshared communication paths as taught by Ellerbrock, Ray, and Sidle with the inclusion of the FBW interface circuit disposed the OLCP box enclosure as taught by Knotts because these are present in hardware implementations.

Regarding claim 17, Ellerbrock-Ray-Sidle-Knotts discloses the remote sensor data acquisition system of claim 16, However Knotts teaches: wherein the signal processing circuitry of the first enclosure comprises circuitry for excitation of the first plurality of sensors and for receiving feedback from the first plurality of sensors ([0104], “...if the legacy FBW aircraft requires a pitch stick, 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the aircraft sensor system and the sensor network that use time division multiplexing to communicate sensor data over a communication bus, and the sensor distribution hub connected to subsystems via unshared communication paths as taught by Ellerbrock, Ray, and Sidle with the inclusion of the FBW interface circuit disposed the OLCP box enclosure as taught by Knotts because these are present in hardware implementations.

Regarding claim 19, Ellerbrock-Ray-Sidle discloses the remote sensor data acquisition system of claim 15. Ellerbrock in view of Ray and in further view of Sidle also doesn’t teach:
wherein the first plurality of sensors comprises two or more redundant sensors, and data from the two or more redundant sensors is correlated at the first remote sensor interface to avoid latency of the data. In an analogous art, Knotts teaches: 
wherein the first plurality of sensors comprises two or more redundant sensors, and data from the two or more redundant sensors is correlated at the first remote sensor interface to avoid latency of the data ([0104], “...Each interface circuit 212 (e.g., pitch stick, roll stick, rudder, brake, etc.) may be disposed on one or more of the circuit cards...In a system that provides ‘quad-redundancy,’ the interface circuitry 212 is configured to provide 12 individual interface circuits...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the aircraft sensor system and the sensor network that use time division multiplexing to communicate sensor data over a communication bus and the sensor distribution hub connected to subsystems via unshared communication paths as taught by Ellerbrock, Ray, and Sidle with the inclusion of the FBW interface circuit disposed the OLCP box enclosure as taught by Knotts because these are present in hardware implementations.

Claim(s) 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ellerbrock et al. (US 2014/0281130) in view of Ray et al. (US 2014/0365702), and Sidle et al. (US 2019/0163178), as applied to claim 15, in further view of Szulyk et al. (US 2012/0176124), hereafter referred to as “Szulyk”.

Regarding claim 18, Ellerbrock-Ray-Sidle discloses the remote sensor data acquisition system of claim 15. Ellerbrock in view of Ray, and in further view of Sidle also doesn’t teach: a first plurality of wires configured to communicatively couple the first remote sensor interface with the first plurality of sensors; a second plurality of wires configured to communicatively couple the second remote sensor interface with the second plurality of sensors. In an analogous art, Szulyk teaches: 
a first plurality of wires configured to communicatively couple the first remote sensor interface with the first plurality of sensors ([0003], “...conventional LVDT and RVDT sensors may have four to six interfacing wires per sensor. These sensors typically use five wires at the electrical interface for excitation of the primary coil and outputs from the secondary coils...”);
a second plurality of wires configured to communicatively couple the second remote sensor interface with the second plurality of sensors ([0003], “...conventional LVDT and RVDT sensors may have four to six interfacing wires per sensor. These sensors typically use five wires at the electrical interface for excitation of the primary coil and outputs from the secondary coils...”),
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the aircraft sensor system and the sensor network that use time division multiplexing to communicate sensor data over a communication bus, and the sensor distribution hub connected to subsystems via unshared communication paths as taught by Ellerbrock, Ray and, Sidle with the inclusion of four to six interfacing wires per sensor as taught by Szulyk because these are present in hardware implementations.

Regarding claim 26, Ellerbrock-Ray-Sidle discloses the remote sensor data acquisition system of claim 18. Ellerbrock in view of Ray, and in further view of Sidle also doesn’t teach, but Szulyk teaches:
wherein a number of the first plurality of wires exceeds a number of the first plurality of unshared communication pathways wired directed between the first remote sensor interface and the plurality of subsystems ([0003], “...conventional LVDT and RVDT sensors may have four to six 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the aircraft sensor system and the sensor network that use time division multiplexing to communicate sensor data over a communication bus, and the sensor distribution hub connected to subsystems via unshared communication paths as taught by Ellerbrock, Ray, and Sidle with the inclusion of four to six interfacing wires per sensor as taught by Szulyk because these are present in hardware implementations.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ellerbrock et al. (US 2014/0281130) in view of Ray et al. (US 2014/0365702) and Sidle et al. (US 2019/0163178), as applied to claim 15, in view of Wang (US 2017/0208420), hereafter referred to as “Wang”.

Regarding claim 20, Ellerbrock-Ray-Sidle discloses the remote sensor data acquisition system of claim 15. Ellerbrock in view of Ray and in further view of Sidle also doesn’t teach:
wherein the first remote sensor interface provides the data from each of the first plurality of remote sensors to a respective plurality of channels of embedded control. In an analogous art, Wang teaches: 
wherein the first remote sensor interface provides the data from each of the first plurality of remote sensors to a respective plurality of channels of embedded control ([0014], “...Traditional programming technologies rely on operating systems to provide abstraction for processing, I/O, networking, and user interaction hardware. When applying such a model to programming networked embedded systems, such as a sensor network, the application programmers need to explicitly deal with...sensor reading, unreliable communication channels, conflicts, latency...;” [0039], “...whereby any aspect(s), feature(s), function(s), result(s), component(s), approach(es), or step(s) of the teachings related to any described embodiment of the present invention may be...optimized by those skilled in the art, using their average skills and known techniques, to achieve the desired implementation that addresses the needs of the particular application”).
.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ellerbrock et al. (US 2014/0281130) in view of Ray et al. (US 2014/0365702), and Sidle et al. (US 2019/0163178), as applied to claim 15, in further view of Yazdani et al. (US 2015/0042321), hereafter referred to as “Yazdani”, in further view of Nouhaud (US 2016/0214730), hereafter referred to as “Nouhaud”, in further view of Chen et al. (US 2014/0297155).

Regarding claim 25, Ellerbrock-Ray-Sidle discloses the remote sensor data acquisition system of claim 15. Ellerbrock in view of Ray and in further view of Sidle also doesn’t teach, but Yazdani teaches:
the first plurality of sensors comprises a pair of rotary-variable-differential transformers co-located at a control wheel for sensing a position of the control wheel in duplicate (Fig. 4A; [0060], “As noted, an assembly including an RVDT sensor assembly (such as the sensor assembly 100) is configured to determine the angular position of an external rotatable structure, such as, for example, the nose wheel of a landing gear of an aircraft. Thus, with reference to FIG. 4A, a diagram depicting an example embodiment of an assembly 400 that includes an RVDT sensor assembly 410 (which may be similar to the assembly 100 of FIGS. 1A and 1B), and an interfacing device 420 that is secured to a nose wheel strut 430 that controls the nose wheel, is shown; [0072], “...As noted, an RVDT sensor assembly, such as the sensor assembly 100 of FIGS. 1A and 1B would generally also include one or more sensors, or meters, to measure voltage values at the windings...”);
the first remote sensor interface is co-located at the control wheel (Fig. 4A; [0060], “As noted, an assembly including an RVDT sensor assembly (such as the sensor assembly 100) is 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the aircraft sensor system and the sensor network that use time division multiplexing to communicate sensor data over a communication bus and the sensor distribution hub connected to subsystems via unshared communication paths as taught by Ellerbrock and Ray and Sidle with the inclusion of RVDT sensor assembly co-located at the nose wheel strut as taught by Yazdani because sensory data may be interpreted for the specific purpose, which is to determine the angular position of a nose wheel of a landing gear of an aircraft.
	Ellerbrock in view of Ray, Sidle, and in further view of Yazdani also doesn’t teach, but Nouhaud teaches:
	the second plurality of sensors comprise a plurality of throttle-level angle sensors co-located at a throttle lever for sensing a position of the throttle lever ([0051], “The electronic throttle system 80 includes, therefore, a throttle 86 that is connected to two RVDT sensor modules 88, 90, one for each channel 82, 84...;” [0069], “When the throttle lever 86 is manipulated by a member of the flight crew, the RVDT sensor module 88 (or other position measurement sensor) detects the position of the throttle lever 86 and generates a position signal indicative of the position of the throttle lever 86 using excitation signals provided by the RVDT excitation 152...”);
	the second remote sensor interface is co-located at the throttle lever ([0051], “The electronic throttle system 80 includes, therefore, a throttle 86 that is connected to two RVDT sensor modules 88, 90, one for each channel 82, 84...;” [0069], “When the throttle lever 86 is manipulated by a member of the flight crew, the RVDT sensor module 88 (or other position measurement sensor) detects the position of 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the aircraft sensor system and the sensor network that use time division multiplexing to communicate sensor data over a communication bus and the sensor distribution hub connected to subsystems via unshared communication paths and RVDT sensor assembly co-located at the nose wheel as taught by Ellerbrock, Ray, Sidle, and Yazdani with the inclusion of a throttle connected to two RVDT sensor modules for each channel as taught by Nouhaud because sensory data may be interpreted for the specific purpose, which is to determine the position of the throttle lever.
Ellerbrock in view of Ray, Sidle, Yazdani, and in further view of Nouhaud also doesn’t teach, but Chen teaches:
the plurality of subsystem comprise a flight control subsystem, a FADEC subsystem, and a navigational subsystem ([0018], “The control system 102 may be part of a Full Authority Digital Engine Control (FADEC) used to manage operation of the gas turbine engine 10 by modulating fuel flow thereto, thereby controlling the engine 10 through acceleration, deceleration, and steady state operation...;” [0019], “...The aircraft loads 108 may be attributed to machines and devices, such as aircraft navigational equipment...aircraft or engine controls...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the aircraft sensor system and the sensor network that use time division multiplexing to communicate sensor data over a communication bus and the sensor distribution hub connected to subsystems via unshared communication paths and RVDT sensor assembly co-located at the nose wheel and a throttle connected to two RVDT sensor modules for each channel as taught by Ray, Sidle, Yazdani, and Nouhaud with the inclusion of Full Authority Digital Engine Control (FADEC), aircraft navigational equipment, and aircraft controls as taught by Chen because these are implemented in aircraft systems in order to establish aircraft controls.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                           /JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444